DECISION DELIVERED FOR THE COURT
LUTALI, Presiding Judge.
This action concerns registration of the matai title Toeaina of Ofu Village, Manu’a Island, pursuant to Title VI of the Code of American Samoa. Laumilo V. Lagima and Faaea Talaalemotu withdrew their claims and objections.
Judgment having been entered, and upon the request of the parties hereto, the Court makes its Findings and Conclusions of Law as follows:
FINDINGS OF FACT
1. The title Toeaina, originating in the Village of Ofu, Mahu’a Island, American Samoa, became vacant on April 27, 1961, on the death of Toeaina Fagaese, father of Fetalia’i Toeaina.
*342. Each claimant has at least one-half Samoan blood.
3. Each claimant lives with Samoans as a Samoan.
4. Each claimant is a descendant of a Samoan family.
5. Each claimant was chosen by his immediate family for the title.
6. Each claimant was born on American Samoa soil.
7. All claimants have filed with the Territorial Registrar a written claim of succession to the title.
8. All of the claimants herein have filed with the Territorial Registrar a certificate signed by the Chiefs of the village that the matai name is an old matai title.
9. All claimants have filed with the Territorial Registrar a petition signed by not less than twenty-five blood members of the matai family over 18 years of age asking that the claimant be registered for the matai title.
10. The Territorial Registrar has given notice of the filing of the claims by posting a notice of filing in English and Samoan on the bulletin board in front of the Courthouse and in two public places in the village where the title originates for a period of over 60 days.
11. All parties are members of the Toeaina family.
12. No claims or objections were filed except for those named herein.
13. None of the claimants were supported by a majority or plurality of the clans of the Toeaina family.
14. The following claimants prevail over the other parties in the other considerations under Code of American Samoa 6.0107.
a. Hereditary right — Potasi Fagaese and Fetalia’i Toeaina each having one-half Toeaina blood in their veins. Potasi Fagaese is the son of the late Toeaina Peni Potasi and Fetalia’i Toeaina is the son of the last holder of the Toeaina title, Toeaina Fagaese. Both claimants prevail *35over Faufano F. Muasau who is the grandson of Toeaina Tela, and has one-fourth Toeaina blood in his veins.
b. Forcefulness, character, personality, and knowledge of Samoan customs — claimant Faufano F. Muasau prevails over the other claimants in this consideration.
c. Future value to family, village of Ofu and country —claimant Faufano F. Muasau prevails over the other claimants.
CONCLUSIONS OF LAW .
1. The Court has jurisdiction over the parties and subject matter.
2. When claimants are closely matched, it is conducive to family harmony to make the selection from a different clan than the clan which last held the title.
3. Under Code of American Samoa 6.0107 considerations No. 3 and No. 4 are entitled to more weight than consideration No. 1. Utu v. Aumoeualogo, Appellate Division 104 (Civil), 1964. Apelu Galea’i II v. Peni Poumele et al., L & T 1050, 1971.
4. That claimant Faufano F. Muasau is determined by law to have the highest right to the matai title “TOEAINA”.